Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dohi et al. 10240092, alone or taken with Musokhranov 20110016778.
Dohi teaches, especially in col. 4-6, mixing two types of pulverized coals and heating to 550 degrees. A foam having the claimed density is made, since the process conditions are the same as claimed. Even though the coals are not characterized in the same fashion, the extended discussion of the permeation is sufficient to permit one of ordinary skill to choose a suitable coal mix (ie, swelling and non-swelling) having the claimed properties (swelling index and R values) to achieve the results desired, noting that bituminous coal is a readily available material.
Musokhranov teaches, especially on pgs. 2 and 3, different materials and their properties. Selecting them in accordance with the teachings of Dohi is obvious to make the desired material.

Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. The initial mental steps recited do not impart any patentability, given that the references applied also select materials on a non-random basis, and in view of the discussion of the properties of the various materials. The distinction between heated coals and foam is not seen, since the references treat (essentially) the same material in (essentially) the same manner with a clear goal in mind and graphs showing the effects of changing the initial starting material ratios. Perhaps an additional property should be claimed, although specification paragraphs 10 and 11 cited are so vague as to be meaningless.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736